This appeal is from a decree dissolving a temporary injunction "restraining and enjoining the said Fred H. McDuff, as Sheriff of Jefferson County, from in anywise interfering or molesting the complainant in the operation of his business or molesting or interfering in any way with the mint vending machines described in the bill of complaint," and dismissing the bill as last amended.
The phase of this case, as to pleading required to bring the case within the exception expressly declared by section 2 of the statute (Gen. Acts 1931, p. 807, § 2), is disposed of in Higdon v. Fred H. McDuff, as Sheriff, ante, p. 497,172 So. 636.
When all the pleadings and the respective affidavits on which the submission was had are considered, we are of opinion that the decree of the trial court dissolving the temporary injunction and dismissing the bill of complaint as last amended was not in error.
The decree of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and BROWN, and KNIGHT, JJ., concur.